               Case 5:18-cr-00348-LHK Document 36 Filed 07/08/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SUSAN KNIGHT (CABN 209013)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535- 5056
 7        FAX: (408) 535-5066
          Email: Susan.Knight@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       )   No. CR 18-00348 LHK (SVK)
                                                     )
14           Plaintiff,                              )   JOINT STIPULATION UPDATING THE COURT
                                                     )   REGARDING THE DEFENDANT’S TRAVEL TO
15      v.                                           )   CANADA; [PROPOSED] ORDER
                                                     )
16   VASILE MEREACRE,                                )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On June 11, 2019, the Court granted the parties’ stipulation allowing defendant Vasile Mereacre
20 to travel from the Southern District of Florida to Toronto, Canada for the purpose of visiting with his

21 family and receiving medical and dental treatment. Dkt. No. 35. The defendant traveled to the Greater

22 Toronto Area, Ontario, Canada on June 13, 2019, and was scheduled to return to Florida today.

23 However, he was unable to get on his returning flight by the United States by Customs and Border

24 Protection (“CBP”) because of the above-captioned criminal case and the fact that he did not possess a

25 valid entry document. The defendant informed CBP that he was being supervised by Gary L. Hackett,

26 Senior Pretrial Services Officer in the Southern District of Florida. A CBP officer contacted Officer

27 Hackett to confirm his supervision and pending case in the Northern District of California.

28           In order to return to the United States, the defendant must obtain a document from CBP known

     JOINT STIPULATION                               1
     CR 18-00348 LHK
              Case 5:18-cr-00348-LHK Document 36 Filed 07/08/19 Page 2 of 3



 1 as a “Significant Public Benefit Parole.” The Federal Bureau of Investigation is working with CBP to

 2 complete the paperwork to obtain the document, and undersigned counsel has been informed that it

 3 might take up to 30 days for the paperwork to be approved. Therefore, the parties request that the Court

 4 modify the defendant’s pretrial release conditions as follows:

 5          1. The defendant shall continue to reside with his parents at 3 Arthur Evans Crescent, Bradford,

 6             Ontario, Canada for up to 30 days from the date of this Order.

 7          2. Once the defendant’s travel document has been approved and issued by CBP, the defendant

 8             shall return to the Southern District of Florida within 48 hours.

 9          3. The defendant will contact Pretrial Services Officer Hackett to keep him updated about his

10             travel plans and follow any instructions.

11          4. The defendant shall report to Officer Hackett no later than 24 hours upon his return to the

12             United States and shall surrender his passport to the United States District Court.

13          5. The parties will file a status memorandum with the Court after the defendant returns to the

14             United States.

15 SO STIPULATED.

16 DATED: 7/8/19                                                 Respectfully submitted,

17                                                               DAVID L. ANDERSON
                                                                 United States Attorney
18

19                                                               /s/ Susan Knight
                                                                 ________________________
20                                                               SUSAN KNIGHT
                                                                 Assistant United States Attorney
21
                                                                 /s/ Doron Weinberg
22
     DATED: 7/8/19                                               __________________________
23
                                                                 DORON WEINBERG
24                                                               Counsel for Defendant Mereacre

25

26

27

28

     JOINT STIPULATION                               2
     CR 18-00348 LHK
              Case 5:18-cr-00348-LHK Document 36 Filed 07/08/19 Page 3 of 3



 1                                           [PROPOSED] ORDER

 2          Based on good cause, IT IS HEREBY ORDERED that the conditions of defendant Vasile

 3 Mereacre’s pretrial release be modified to allow him to remain with his family at 3 Arthur Evans

 4 Crescent, Bradford, Ontario, Canada while the U.S. Government obtains permission for him to return to

 5 to the Southern District of Florida.

 6          The Court FURTHER ORDERS that the defendant shall return to the Southern District of

 7 Florida within 48 hours after his travel document has been issued by CBP. The defendant shall

 8 Contact Pretrial Services Officer Hackett and follow his instructions, and shall report to him in person

 9 no later than 24 hours upon his return to the United States. The defendant shall surrender his passport to
10 the United States District Court at that time.

11          The COURT ORDERS the parties will file a status memorandum with the Court after the

12 defendant returns to the United States.

13 SO ORDERED.

14 DATED:
                                                           ____________________________________
15                                                         HONORABLE VIRGINIA K. DEMARCHI
                                                           United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION                              3
     CR 18-00348 LHK
